United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2150
Issued: March 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed a timely appeal of a September 6, 2006 decision
of the Office of Workers’ Compensation Programs which granted a schedule award for a two
percent impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than two percent impairment of the left lower
extremity for which she received a schedule award.
FACTUAL HISTORY
On January 30, 2004 appellant, a 42-year-old transportation security screener, filed a
traumatic injury claim alleging that on that date she injured her back while picking up a bag on

the screening belt. The Office accepted the claim for lumbosacral strain which was later
expanded to include aggravation of degenerative disc changes at L5-S1 and L4-5.1
Appellant filed claims for a schedule award on October 26, 2004 and August 7 and
October 21, 2006. She submitted a June 5, 2006 report and impairment rating by Dr. Dennis G.
Sollom, an examining Board-certified physiatrist who reviewed the history of injury and
provided findings on examination. Dr. Sollom noted “some radiation of pain from the low back
or buttock down to the let leg.” He reported left straight leg raising “produces some complaints
of back and leg pain after about 60 degrees of elevation at the leg.” Dr. Sollum diagnosed
degenerative disc changes at L4-5 and L5-S1 and mechanical low back pain and that appellant
reached maximum medical improvement on June 5, 2006. He reported finding no hard objective
neurologic deficits on examination. Dr. Sollom concluded that there was possibly “some mild
irritation with the sciatic nerve” as a result of her mechanical low back pain. He also noted that
an “injured ligament and/or tendon in the low back or buttock area can refer discomfort down the
leg.” Dr. Sollom opined that appellant had a two percent left leg impairment based on pain and
discomfort.
The Office referred the medical record to an Office medical adviser. In an August 17,
2006 report, the Office medical adviser reviewed the record and opined that appellant reached
maximum medical improvement on June 5, 2006. He noted medical reports in the record and
appellant’s medical history. Based on Dr. Sollom’s findings and the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,2 the Office
medical adviser recommended that appellant be awarded a schedule award for a two percent
permanent impairment to her right leg. He determined that she had a Grade 4 pain/sensory
deficits in the distribution of the sciatic nerve using Table 17-37 on page 552 and Table 16-10 on
page 482.
By decision dated September 6, 2006, the Office issued appellant a schedule award for a
two percent permanent impairment of her left lower extremity. The award covered 5.76 weeks
of compensation and ran from the period June 5 to July 15, 2006.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulation,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure

1

Appellant resigned from the employing establishment effective February 27, 2004.

2

A.M.A., Guides (5th ed. 2001).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

equal justice under the law to all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants.5 The
A.M.A., Guides has been adopted by the implementing regulation as the appropriate standard for
evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulation.7 As neither the Act nor its regulation provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.8 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.9 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.10
ANALYSIS
The Office accepted appellant’s claim for lumbosacral strain and aggravation of
degenerative disc changes at L5-S1 and L4-5 and based her schedule award for two percent
impairment to the left lower extremity on the August 17, 2006 report of an Office medical
adviser. The Office’s procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from the attending physician is
obtained.11
In a June 5, 2006 report, Dr. Sollom determined appellant’s lower extremity impairment
as two percent, but failed to explain how his determination was reached in accordance with the
relevant standards of the A.M.A., Guides.12 He advised that appellant had a two percent
impairment of the left lower extremity as a result of the work-related injury. Dr. Sollom failed to

5

Billy B. Scoles, 57 ECAB ___ (Docket No. 05-1696, issued December 7, 2005); James R. Mirra, 56 ECAB ___
(Docket No. 05-998, issued September 6, 2005).
6

D.R., 57 ECAB ___ (Docket No. 06-668, issued August 22, 2006); Carol A. Smart, 57 ECAB ___ (Docket No.
05-1873, issued January 24, 2006).
7

See Anna V. Burke, 57 ECAB ___ (Docket No. 06-462, issued April 10, 2006); Joseph Lawrence, Jr., 53 ECAB
331 (2002).
8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

5 U.S.C. § 8107; see also Richard R. LeMay, 56 ECAB ___ (Docket No. 04-1652, issued February 16, 2005);
Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).
10

5 U.S.C. § 8109(c); see Veronica Williams, 56 ECAB ___ (Docket No. 04-2120, issued February 23, 2005).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6 (August 2002).
12

Laura Heyen, 57 ECAB ___ (Docket No. 05-1766, issued February 15, 2006) (Board precedent is well settled
that, when an attending physician’s report gives an estimate of impairment but does not address how the estimate is
based upon the A.M.A., Guides, the Office is correct to follow the advice of its medical adviser or consultant where
he or she has properly applied the A.M.A., Guides).

3

refer to any specific tables or charts in the A.M.A., Guides or to provide his calculations in
support of this determination.
In an August 17, 2006 report, the Office medical adviser compared the findings of
Dr. Sollom with the provisions of the A.M.A., Guides pertaining to impairments due to nerve
deficits under Table 17-37 and Table 16-10.13 In arriving at his impairment calculations under
Table 16-10, the Office medical adviser assigned a Grade 4 sensory deficit for the left lower
extremity. Table 16-10, provides a Grade 4 sensory deficit for distorted superficial tactile
sensibility (diminished light touch), with or without minimal abnormal sensations or pain that is
forgotten during activity and allows a 1 to 25 percent sensory deficit. The Office medical
adviser did not provide any explanation for why a Grade 4 sensory deficit classification was
selected.14 He also failed to explain how his proposed impairment rating related to the physical
findings on which he relied. While he referred to Table 16-10 and Table 17-37 in assessing
appellant’s impairment, the Office medical adviser failed to provide an adequate narrative to
explain his impairment rating. In identifying the affected nerve in Table 17-37, page 552 of the
A.M.A., Guides, the Office medical adviser did not provide the corresponding percentage of
impairment contributed to the left lower extremity. Similarly, he also did not discuss the
percentage of impairment used for a Grade 4 sensory deficit, Table 16-10, page 482 of the
A.M.A., Guides, in determining the percentage of impairment of the left lower extremity. In
view of the Office medical adviser’s failure to adequately explain how his impairment rating was
reached in accordance with the relevant standards of the A.M.A., Guides, the case requires
further development to determine the extent of impairment of appellant’s left lower extremity.
On remand, the Office should further develop the medical evidence and obtain an opinion
on appellant’s impairment of the left lower extremity that conforms to the Office’s procedures
and the A.M.A., Guides. Following this and any further development as deemed necessary, the
Office shall issue a de novo decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded for
further development of the medical evidence. After such further development as the Office
deems necessary, it should issue an appropriate decision.

13

A.M.A., Guides (5th ed.), Table 17-37, Impairments Due to Nerve Deficits, page 552 and Table 16-10,
Determining Impairments of the Upper Extremity Due to Sensory Deficits or Pain Resulting From Peripheral Nerve
Disorders, page 482.
14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (Office procedures provide that an Office medical adviser, in providing an
opinion concerning impairment should provide rationale for the percentage of impairment specified).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Worker’
Compensation Programs dated September 6, 2006 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: March 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

